DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Action is responsive to Applicant’s Application filed 11/23/2020. 
3. Claims 1-21 are presented in which claims 1, 8 and 14 are independent, examined and pending.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 04/14/2021 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Double Patenting
5.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent 10846343.  
Listed below, by example, is the comparison and rejection of method claims 1-20 of the instant application to and by the method claims 1-20 of the U.S. Patent 10846343. 
Please note the listing makes comparison of all claims between the instant application and the Patent.

Instant Application claims 1-20
 Patent 10846343 claims 1-20
1. A method performed by one of more processors of a computing device, comprising: 
    identifying a collection of digital assets having at least a first digital asset and a second digital asset, 
    



determining a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset; 













    determining a location identifier for the first geographic location, wherein the location identifier is within a target range of the first geographic location; 





    calculating a confidence metric for the first digital asset indicating a degree of confidence that the first 



associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.

5. The method of claim 1, further comprising: 
    updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.


    generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset.



























3. The method of claim 1, further comprising: 
    determining a first time for the first digital asset based, at least in part, on time metadata associated with the 
    and calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.

4. The method of claim 1, further comprising: 
    calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset, wherein calculating the 























6. The method of claim 5, further comprising: 
    accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier.











7. The method of claim 1, further comprising: 
    associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold.








8. A computing device, comprising: 
    one or more memories; 
    and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to: 
    identify a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device; 
    determine a first geographic location for a location cluster of digital assets comprising the first digital asset 












    determine a location identifier for the first geographic location, wherein the location identifier is within a target range of the first geographic 




    calculate a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier; and




associate the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.

11. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    update a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.





























9. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    determine a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset; and
calculate a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.

10. The computing device of 
    calculate a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance.







































12. The computing device of claim 11, wherein the one or more processors are further configured to execute the instructions to: 
    access the knowledge graph to 









13. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to: 
    associate the second digital asset with the location identifier, in 




14. A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising: 
    identifying a collection of digital assets having at least a first digital asset and a second digital asset, the collection of digital assets being stored on the computing device; 

  













    calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier; and




associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold.

   



 updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.

15. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform 
    generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset.




























16. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 

    and calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset, wherein calculating the confidence metric is further based on the time range satisfying a minimum duration.
















17. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the one or more processors to perform operations, further comprising: 
    calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata 















    accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier.





20. The non-transitory computer-readable medium of claim 14, wherein the instructions cause the 
    associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold.


   determining a first time for the first digital asset based at least in part on time metadata associated with the first digital asset;     calculating a distance range between the first geographic location and a second geographic 



    calculating a time range between the first time and a second time, the second time based at least in part on time metadata associated with the second digital asset;     calculating a confidence metric for the first digital asset indicating a degree of confidence that the first 

updating a knowledge graph stored in the computing device to include the association between the first digital asset and the at least one 






2. The method of claim 1, further comprising:     transmitting a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the request to the second location service requesting a length of time the computing device was located within a specified distance from the plurality of location identifiers 

3. The method of claim 2, further comprising:     accessing the knowledge graph to for a determination that metadata for the first digital asset are consistent at least in part with a meaning associated with at least one of the plurality of location identifiers;     and modifying the confidence 












4. The method of claim 1, further comprising:     collecting the plurality of location 

5. The method of claim 1, further comprising:     associating the second digital asset with the at least one of the plurality of location identifiers in 

6. The method of claim 1, further comprising:     accessing a telephone call history on the computing device to correlate a call to the location;     and modifying the confidence metric based at least in part on a 

7. The method of claim 1, further comprising:     accessing a calendar on the computer device to correlate an appointment at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the one of the 







8. A computing device, comprising:     one or more memories;     and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to:     identify a collection of digital assets having at least a digital asset, the collection of digital assets being 

    determine a geographic location for the digital asset based at least in part on location metadata associated with the digital asset; 

    determine a creation time for the digital asset based at least in part on time metadata associated with creation of the digital asset;     generate a subset of the collection of digital assets, the subset comprising digital assets within a location range of the geographic location and a time range of the creation time;     transmit a request, to a web 



    calculate a distance range between a first location of a plurality of locations for the plurality of location identifiers and the geographic location of the digital asset;     calculate a confidence metric for the subset of the collection of digital assets indicating a degree of confidence that the subset of digital assets was generated at a location corresponding to at least one of the plurality of location identifiers, the 



update a knowledge graph stored in the computing device to include the association between each of the digital assets of the 

9. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     transmit a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the request to the second location service requesting a length of time the computing device was located within a specified distance from the plurality of location identifiers within the target range of the geographic location; 
identifiers within the target range of the geographic location.





























10. The computing device of claim 9, wherein the one or more processors are further configured to execute the instructions to:     access the knowledge graph to for a determination that metadata for the digital asset are consistent at 

11. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     collect the plurality of location identifiers within the target range of the geographic location;     verify that the time range exceeds the minimum duration;     apply matching techniques to a 

12. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     associate a second digital asset with the at least one of the plurality of location identifiers in accordance with a determination that the confidence metric exceeds the threshold; 

13. The computing device of claim 8, wherein the one or more processors are further configured to execute the instructions to:     accessing a telephone call history on the computing device to correlate a call to an establishment associated with one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the 




14. A non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising:     identifying a collection of digital assets having at least a digital asset, the digital asset collection being stored in a memory on the 

  determining a geographic location for the digital asset based at least in part on location metadata associated with the digital asset;     determining a creation time for the digital asset based at least in part on time metadata associated with the digital asset;     generating a subset of the collection of digital assets, the subset comprising only digital assets within a location range of the geographic location and within a time range of the creation time;     transmitting a request, to a web service, for a plurality of location identifiers corresponding to a target 
  calculating a confidence metric for the subset of digital assets indicating a degree of confidence that the subset of digital assets was generated at a location corresponding to the first location, the confidence metric calculated in accordance with the distance range satisfying a minimum distance and the time range satisfying a minimum duration;     associating the subset of the digital assets with a first location 



updating a knowledge graph stored in the computing device to include the association between each of the digital assets of the 










15. The non-transitory computer-readable medium of claim 14, further comprising:     transmitting a request, to a second location service, the second location service tracking a history of geographic locations for the computing device over time, the 








16. The non-transitory computer-readable medium of claim 15, further comprising:     accessing the knowledge graph for a determination that metadata for the digital asset are consistent at least in part with a meaning associated with at least one of the plurality of location identifiers;     and modifying the confidence 













17. The non-transitory computer-readable medium of claim 






18. The non-transitory computer-readable medium of claim 14, further comprising:     associating a second digital asset with the at least one of the plurality of location identifiers in accordance with a determination that the confidence metric exceeds the threshold;     and updating the knowledge graph stored in the computing device to include the association 

19. The non-transitory computer-readable medium of claim 14, further comprising:     accessing a telephone call history on the computing device to correlate a call to an establishment associated with at least one of the plurality of location identifiers;     and modifying the confidence metric based at least in part on a correlation between the establishment and the telephone call history.

20. The non-transitory computer-readable medium of claim 



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Charania et al.: “AUTOMATED IMAGE ORGANIZATION TECHNIQUES”, U.S. Patent Application Publication 20160110355 A1, filed 2014-10-17 and published 2016-04-21, hereafter “Charania”), in view of 
Francis et al.: “OBJECT TRACKING AND MANAGEMENT SYSTEM AND METHOD USING RADIO-FREQUENCY IDENTIFICATION TAGS”, U.S. Patent Application Publication 20020070862 A1, filed 2000-12-12 and published 2002-06-13, hereafter “Francis”).

As per claim 1, Charania teaches a method performed by one of more processors of a computing device, comprising:
identifying a collection of digital assets having at least a first digital asset and a second digital asset (See [0012] and [0047], automatically identify an event, associated 
the collection of digital assets being stored on the computing device (See Fig. 2 and [0048]-[0049], new images are captured by user device 210 and transmitted to album generation component 240 e.g., a “cloud” storage device. Here the cloud storage device teaches computing device);
determining a first geographic location for a location cluster of digital assets comprising the first digital asset and the second digital asset based, at least in part, on location metadata associated with the first digital asset (See [0014]-[0015], the album generation component may identify an event when a group of images include geotags identifying a geographic location. Additionally, or alternatively, the album generation component may identify an event based on information that identifies a geographic location from where telephone calls were made and/or received. Additionally, or alternatively, the album generation component may identify an event based on messaging activity that indicates an event (e.g., the contents of the message indicate an event); and the album generation component may identify images having geotags corresponding to the geographic location. Here identifying event based on geographic 
determining a location identifier for the first geographic location (See Figs. , 5 [0013] and [0053], the image analysis component may determine metadata of the images (e.g., geographic locations associated with the image based on geotags included in the image; and event identification module 510 may also identify attributes of the event (e.g., a geographic location associated with the event, dates associated with the event, etc.). Event identification module 510 may output the event information to image selection and scoring module 520. Here the identified event attribute, geotag or the geographic location self, teaches identified geographic location as identifier).
Charania does not explicitly teach wherein the location identifier is within a target range of the first geographic location.
On the other hand, as an analogous art on identification and detection of digital assets, Francis teaches wherein the location identifier is within a target range of the first geographic location (See [0025] and [0056], the location of Bar code scanner or RFID interrogator implied by the vehicle location is generated and determined; and the vehicle approaches a target location marked by an RFID location tag within the detection range of the interrogator and responds to the interrogation signal. Here the target location marked by an RFID location tag is interpreted the first geographic 
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to apply Francis’ teaching with the Charania references because Francis is dedicated to object tracking and management, Charania is dedicated to organization of digital assets, and the combined teaching would have enabled Charania to improve efficiency of digital assets organization by location detecting and tracking each digital asset item under organization or management. 
Charania in view of Francis further discloses the following: 
calculating a confidence metric for the first digital asset indicating a degree of confidence that the first digital asset was generated at a location corresponding to the location identifier (See Francis: [0060], the signal of the first digital asset, the location marker, represented by the RFID tags as signal indicative of distance may in turn be used to generate a visual aid to the operator for approaching a target tag via a user interface. A graphical bar 700, such as that shown in FIG. 9, may be displayed on the onboard computer display 170 to represent the confidence level.); and
associating the first digital asset with the location identifier, in accordance with the confidence metric exceeding a confidence threshold (See Francis: [0057] and [0060], dynamically attenuating the interrogation signals, namely, beginning interrogation by using interrogation signals of a high RF power level and reducing the power level to the 

As per claim 2, Charania in view of Francis teaches the method of claim 1, further comprising:
generating a consolidated address for a location cluster of digital assets comprising the first digital asset and the second digital asset (See Charania: [0014], identify an event when a group of images include geotags identifying a geographic location other than a home location of the user. Here home location suggests home address and geographic location of images suggests address).

As per claim 3, Charania in view of Francis teaches the method of claim 1, further comprising:
determining a first time for the first digital asset based, at least in part, on time metadata associated with the first digital asset (See Francis: Fig. 5 and [0052]-[0053], judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately 
calculating a time range between the first time and a second time, the second time based, at least in part, on time metadata associated with the second digital asset (See Francis: Fig. 5 and [0052]-[0053], judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined. Here in the time sequence Tag 2 is detected is the time metadata associated with the second digital asset),
wherein calculating the confidence metric is further based on the time range satisfying a minimum duration (See Francis: Fig. 5 and [0052]-[0053], [0058] the time sequence in which Tag 1 420 and Tag 2 430 are detected, and the net effect of this procedure is that the RF power level of the interrogation signal keeps decreasing as long as the detection range is greater than the distance between the interrogator and the target tag and keeps increasing as long as detection range is smaller than the distance between the interrogator and the target tag. Thus, as the distance between the interrogator and the target tag changes, the power level of the interrogation signal is adjusted to "hunt" for the optimal level so that the detection range matches the distance.).


calculating a distance range between the first geographic location and a second geographic location, the second geographic location based, at least in part, on location metadata associated with the second digital asset (See Francis: Fig. 5 and [0052]-[0053], two RFID tags 420 and 430 spaced a short distance apart and judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined.),
wherein calculating the confidence metric is further based on the distance range satisfying a minimum distance (See Francis: Fig. 5 and [0052]-[0053], two RFID tags 420 and 430 spaced a short distance apart and judging by the time sequence in which Tag 1 420 and Tag 2 430 are detected, the direction of movement past the plane defined by the RF shield 410 may be accurately determined.).

As per claim 7, Charania in view of Francis teaches the method of claim 1, further comprising:
associating the second digital asset with the location identifier, in accordance with a determination that the confidence metric exceeds the confidence threshold (See Francis: [0057]-[0058] and [0060], and [0052]-[0053], [0058]  dynamically attenuating the interrogation signals, namely, beginning interrogation by using interrogation signals 

As per claims 8-10 and 13, the claims recite a computing device, comprising one or more memories; and one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories (See Charania: [0064]) to perform the steps of the methods recited in claims 1, 3-4 and 7, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis.


As per claims 14-17 and 20, the claims recite a non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations (See Charania: [0064]) comprising the steps of the methods recited in claims 1-4 and 7, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis.
Accordingly, claims 14-17 and 20 are rejected along the same rationale that rejected claims 1-4 and 7, respectively.

6.2. Claims 5-6, 11-12 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Charania in view of Francis, as applied to claims 1-4, 7-10, 13-17 and 20 above and further in view of
JOHNSON et al.: “DEVICE, SYSTEM AND METHOD FOR CONTROLLING A DISPLAY SCREEN USING A KNOWLEDGE GRAPH”, U.S. Patent Application Publication 20190304190 A1, filed 2018-03-28 and published 2019-10-03, hereafter “JOHNSON”).


However, Charania in view of Francis does not explicitly teach the method of claim 1, further comprising updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier.
However, JOHNSON teaches the method of claim 1, further comprising:
updating a knowledge graph stored in the computing device to include the association between the first digital asset and the location identifier (See [0081], the camera 173 and/or the microphone 175 generally generate one or more of video data, audio data and multimedia data associated with the location of the user 101; for example, the camera 173 may be positioned to generate video data of the location of the user 101, and the microphone 175 may be positioned to generate audio data of the location of the user 101, such as voices of the user 101 and/or others at the location. Such video data and/or audio data may be used to update the knowledge graph 170.).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to apply Francis’ teaching with the Charania in view of Francis 

As per claim 6, Charania in view of Francis and further in view of JOHNSON teaches the method of claim 5, further comprising:
accessing the knowledge graph to make a determination that metadata for the first digital asset are consistent, at least in part, with a meaning associated with the location identifier (See JOHNSON: [0111]-[0112], a person may be present in images rendered at the display screen 103 and/or in images acquired by the imaging device 232, and the person may correspond to one of the nodes of the knowledge graph 170 referred to as a field-of-view POEs of interest and located in a field-of-view; and machine learning algorithms 224 may utilize one or more map databases to determine a location of a building and/or business and the like in such images).


Accordingly, claims 11-12 are rejected along the same rationale that rejected claims 5-6, respectively.

As per claims 18-19, the claims recite a non-transitory computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations (See Charania: [0064]) comprising the steps of the methods recited in claims 5-6, respectively, above and rejected under 35 U.S.C. § 103 as being unpatentable over Charania in view of Francis, and further in view of JOHNSON.
Accordingly, claims 18-19 are rejected along the same rationale that rejected claims 5-6, respectively.
References
7.1. The prior art made of record
A. US Patent Application Publication US-20160110355-A1. 

C. US Patent Application Publication US-20190304190-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
D. US Patent Application Publication US-20130156275-A1.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 4, 2022